UNITED STATES COURT OF APPEALS
Filed 12/16/96
                            FOR THE TENTH CIRCUIT



    JOHN G. WESTINE, JR.,

              Plaintiff-Appellant,

    v.                                                    95-1510
                                                   (D.C. No. 94-B-1143)
    GONZALES CONSTRUCTION                                (D. Colo.)
    COMPANY,

              Third-Party-Plaintiff-
              Appellee,

    v.

    UNITED STATES OF AMERICA,

              Third-Party-Defendant-
              Appellee.




                            ORDER AND JUDGMENT *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BALDOCK and BRISCOE, Circuit Judges, and LUNGSTRUM, ** District
Judge.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff John G. Westine, Jr. appeals from an order of the district court

dismissing his action for lack of jurisdiction. We affirm.

      Westine commenced this Bivens 1 action alleging his rights under the First,

Fifth, Eighth, and Fourteenth Amendments were violated because he was exposed

to asbestos and lead-containing material during installation of a fire suppression

system at the Federal Correctional Institution where he was confined. Westine

also alleged violations of CERCLA, OSHA, RICO, and state law negligence.

      The district court dismissed the action holding that Westine had failed to

state any viable claim for any federal action and declining to exercise jurisdiction

over Westine’s remaining state law claims. We review the district court’s


**
       Honorable John W. Lungstrum, District Judge, United States District Court
for the District of Kansas, sitting by designation.
1
      Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971).

                                         -2-
dismissal of an action for lack of jurisdiction de novo. Brumark Corp. v. Samson

Resources Corp., 57 F.3d 941, 944 (10th Cir. 1995).

      Neither CERCLA nor OSHA contain statutory provisions permitting a

private cause of action for personal injury. See Daigle v. Shell Oil Co., 972 F.2d

1527, 1537 (10th Cir. 1992)(CERCLA); Ellis v. Chase Communications, Inc., 63

F.3d 473, 477 (6th Cir.1995)(OSHA); cf. Frohlick Crane Serv., Inc. v.

Occupational Safety & Health Review Comm’n, 521 F.2d 628, 631 (10th Cir.

1975). No recovery for personal injury is provided for under the statutes

governing RICO actions. See 18 U.S.C. § 1964(c)(recovery permitted only for

injury to individual’s business or property); cf. Reiter v. Sonotone Corp., 442

U.S. 330, 339 (1979)(phrase "business or property" excludes personal injuries).

      Westine alleged several constitutional violations under his Bivens claim.

However, defendant is a private contractor, not a government actor, a prerequisite

to bringing such a claim. See Bivens, 403 U.S. at 397 (to state a Bivens-type

claim, plaintiff must show injury as a result of violation of constitutional rights by

federal agents).

      Westine has alleged no viable federal claim. When all federal claims have

been dismissed, the court may properly decline to exercise jurisdiction over any

remaining state claims. See 28 U.S.C. § 1367(c)(3). We see no abuse of




                                          -3-
discretion by the district court in its dismissal of Westine’s remaining state

claims.

      The judgment of the district court is AFFIRMED.



                                                     Entered for the Court


                                                     Mary Beck Briscoe
                                                     Circuit Judge




                                          -4-